 

Exhibit 10.1

 

Grant No.:             

 

GLOBAL IMAGING SYSTEMS, INC.

AMENDED AND RESTATED 1998 STOCK OPTION AND INCENTIVE PLAN

 

EXECUTIVE RESTRICTED STOCK AGREEMENT

 

Global Imaging Systems, Inc., a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $.01 par value, (the “Stock”) to the Grantee
named below, subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Company’s Amended and Restated 1998 Stock Option
and Incentive Plan (the “Plan”).

 

Grant Date: October 1, 2002

 

Name of Grantee: Peter W. Shoemaker

 

Grantee’s Social Security Number:            -            -            

 

Number of Shares of Stock Covered by Grant: 40,000

 

Purchase Price per Share of Stock: $.01

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Grantee:

         

--------------------------------------------------------------------------------

       

(Signature)

Company:

         

--------------------------------------------------------------------------------

       

(Signature)

   

Title:

         

--------------------------------------------------------------------------------

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------

 

GLOBAL IMAGING SYSTEMS, INC.

AMENDED AND RESTATED 1998 STOCK OPTION AND INCENTIVE PLAN

 

EXECUTIVE RESTRICTED STOCK AGREEMENT

 

Restricted Stock/Nontransferability

This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). You agree to pay the
purchase price for the Restricted Stock concurrent with your execution of this
agreement. To the extent not yet vested, your Restricted Stock may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Restricted Stock be made subject to execution, attachment
or similar process.

 

Termination of Service

For purposes of this Agreement, “Service” shall mean your employment with the
Company or a Service Provider or your service as a Service Provider.

 

Issuance and Vesting

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

 

The vesting commencement date for your shares of Restricted Stock is October 1,
2002 (the “Restricted Stock Vesting Commencement Date”). Your right to the Stock
under this Restricted Stock grant vests as to 20% of the shares of Restricted
Stock on the third anniversary of the Restricted Stock Vesting Commencement Date
and as to an additional 30% of the shares of Restricted Stock on the fourth
anniversary of the Restricted Stock Vesting Commencement Date. Your right as to
the remainder of the shares of Restricted Stock vests on the fifth anniversary
of the Restricted Stock Vesting Commencement Date.

 

 

Upon your termination of Service without Cause (as that term is defined in the
Senior Executive Agreement between you and the Company, effective October 1,
2002 (the “Senior Executive Agreement”)) on or after October 1, 2005, your
rights as to all shares of Restricted Stock shall immediately vest.

 

 

Upon your termination of Service for Good Reason (as that term is defined in the
Senior Executive Agreement) on or after October 1, 2005, your rights as to all
shares of Restricted Stock shall immediately vest.

 

 

Upon your termination of Service for Good Reason or without

 

2



--------------------------------------------------------------------------------

 

Cause (as these terms are defined in the Senior Executive Agreement) prior to
October 1, 2005, your rights as to 25% of the shares of Restricted Stock shall
immediately vest.

 

 

Upon your termination of Service as a result of your death or as a result of
your “permanent disability” (as that term is defined in the Senior Executive
Agreement), your rights as to all shares of Restricted Stock shall immediately
vest.

 

 

Except as provided above in the case of a termination for Good Reason, a
termination without Cause, or a termination because of your death or permanent
disability, no additional shares of Restricted Stock shall vest upon or after
your termination of Service.

 

Right of Repurchase for Unvested Stock

In the event that your Service terminates, taking into account any accelerated
vesting under the previous section, the Company shall have the right to purchase
all of the shares of Stock subject to this grant that have not yet vested (the
“Repurchase Right”). If the Company fails to purchase such Stock within 90 days
after the effective date of the termination of your Service, the Company’s right
to purchase such Stock shall terminate. The purchase price for any Stock
repurchased shall be the price that you paid for those shares of Stock and shall
be paid in immediately available funds.

 

Escrow

The certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. The deposited certificates shall remain in escrow until such time or
times as the certificates are to be released as discussed below. Upon delivery
of the certificates to the Company, you shall be issued an instrument of deposit
acknowledging the number of shares of Stock delivered in escrow to the Secretary
of the Company.

 

 

All regular cash dividends on the Stock (or other securities at the time held in
escrow) shall be paid directly to you and shall not be held in escrow. However,
in the event of any stock dividend, stock split, recapitalization or other
change affecting the Company’s outstanding common stock as a class effected
without receipt of consideration or in the event of a stock split, a stock
dividend or a similar change in the Company Stock, any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the Stock shall be immediately delivered to the
Secretary of the Company to be held in escrow hereunder, but only to the extent
the Stock is at the time subject to the escrow requirements

 

 

3



--------------------------------------------------------------------------------

 

hereof.

 

 

The shares of Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Company for repurchase and surrender:

 

  •   As your interest in the shares vests as described above, the certificates
for such vested shares shall be released from escrow and delivered to you, at
your request, in accordance with the following schedule:

 

  —   The initial release of any vested shares (or other vested assets and
securities) from escrow shall be effected within thirty (30) days following
October 1, 2005.

 

  —   The second release of any vested shares (or other vested assets and
securities) from escrow shall be effected within thirty (30) days following
October 1, 2006.

 

  —   Subsequent release of any vested shares from escrow shall be effected
within thirty (30) days following October 1, 2007.

 

  —   Upon termination of your Service, any escrowed shares in which you are at
the time vested shall be promptly released from escrow.

 

  •   Should the Company exercise its Repurchase Right with respect to any
unvested shares held at the time in escrow hereunder, then the escrowed
certificates for such unvested shares shall, concurrently with the payment by
the Company of the purchase price for such shares of Stock, be surrendered to
the Company for cancellation, and you shall have no further rights with respect
to such shares of Stock.

 

  •   Should the Company elect not to exercise its Repurchase Right with respect
to any shares held at the time in escrow hereunder, then the escrowed
certificates for such shares shall be surrendered to you.

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Stock acquired under this grant. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is

 

4



--------------------------------------------------------------------------------

 

required relating to the vesting of shares arising from this grant, the Company
shall have the right to require such payments from you, or withhold such amounts
from other payments due to you from the Company or any affiliate.

 

Section 83(b) Election

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, “forfeiture restrictions” include the Company’s Repurchase Right as to
unvested Stock described above. You may elect to be taxed at the time the shares
are acquired rather than when such shares cease to be subject to such forfeiture
restrictions by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares increases after the date of purchase)
as the forfeiture restrictions lapse.

 

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

 

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
affiliates) in any capacity. The Company (and any affiliates) reserve the right
to terminate your Service at any time and for any reason.

 

Shareholder Rights

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the

 

5



--------------------------------------------------------------------------------

 

same conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or other rights if the applicable record date occurs
before your stock certificate is issued.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.

 

Legends

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND RIGHTS TO REPURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted

 

6



--------------------------------------------------------------------------------

 

Stock. Any prior agreements, commitments or negotiations concerning this grant
are superseded.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

 

7



--------------------------------------------------------------------------------

 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.   The name, address and social security number of the undersigned:

 

Name:                                         
                                        
                                            

 

Address:                                         
                                                                                

 

Social Security No.:                                         
                                                               

 

2.   Description of property with respect to which the election is being made:

 

                     shares of common stock, par value $.01 per share, Global
Imaging Systems, Inc., a Delaware corporation, (the “Company”).

 

3.   The date on which the property was transferred is             
            , 2002.

 

4.   The taxable year to which this election relates is calendar year 2002.

 

5.   Nature of restrictions to which the property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6.   The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $             per share, for a
total of $            .

 

7.   The amount paid by taxpayer for the property was $            .

 

8.   A copy of this statement has been furnished to the Company.

 

Dated:             , 2002

 

                                                                              
                                     

Taxpayer’s Signature

 

                                                                              
                                     

Taxpayer’s Printed Name

 



--------------------------------------------------------------------------------

 

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

 

1.   You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

 

2.   At the same time you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Company.

 

3.   You must file another copy of the election form with your federal income
tax return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

--------------------------------------------------------------------------------

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 